 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )               Case No. MC18-0118RSL
                      Plaintiff,            )
10              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
11   FIONA BEST,                            )               CONTINUING GARNISHMENT
                                            )               AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )               JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   SIMPLY RAW COUTURE HAIR DESIGNS, )
     LLC,                                   )
15                                          )
                      Garnishee.            )
16   _______________________________________)
17
            This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18
     Garnishment” for property in which the defendant/judgment debtor, Fiona Best, has a substantial
19
     nonexempt interest and which is in the possession, custody, or control of the garnishee, Simply
20
     Raw Couture Hair Designs, LLC. The Court having reviewed the record in this matter, hereby
21
     ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-3) and
22
     the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by plaintiff’s counsel on
23
     November 27, 2018. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the
24
     defendant/judgment debtor and the garnishee with a copy of the writ and accompanying
25
     instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 29th day of November, 2018.
 2
 3
                                           A
                                           Robert S. Lasnik
 4                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT           -2-
